Citation Nr: 0005279	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  95-22 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, 
to include as secondary to herbicide exposure in Vietnam.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his sister


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  The Board remanded this case to the 
RO for further development in November 1997, and the case has 
since been returned to the Board.


FINDINGS OF FACT

1.  The veteran has not been shown to have served in the 
Republic of Vietnam during service.

2.  There is no competent medical evidence of a nexus between 
the veteran's currently diagnosed non-Hodgkin's lymphoma and 
service.


CONCLUSION OF LAW

The claim of entitlement to service connection for non-
Hodgkin's lymphoma, to include as secondary to herbicide 
exposure in Vietnam, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Also, certain chronic 
diseases, including malignant tumors, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).  

The initial question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  In order for a claim for 
service connection to be well grounded, the claim must be 
shown to be at least plausible and capable of substantiation.  
Specifically, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The nexus requirement may be satisfied by evidence showing 
that a chronic disease subject to presumptive service 
connection was manifested to a compensable degree within the 
prescribed period.  See Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  Where 
the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps v. Gober, 126 F.3d at 1468.  Furthermore, 
in determining whether a claim is well grounded, the 
supporting evidence is presumed to be true and is not subject 
to weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by: (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of evidence of 
continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 
at 496.  Moreover, a condition "noted during service" does 
not require any type of special or written documentation, 
such as being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence noting the specific symptomatology is 
required to demonstrate a relationship between the present 
disability and the demonstrated continuity of symptomatology 
unless such a relationship is one for which a lay person's 
observation is competent.  Id. at 497.   

In the present case, the veteran has alleged that he incurred 
non-Hodgkin's lymphoma as a result of Agent Orange exposure 
in Vietnam.  In this regard, the Board observes that VA 
regulations provide that a veteran who had active military, 
naval, or air service in the Republic of Vietnam during the 
Vietnam Era and has one of the diseases listed in 38 C.F.R. 
§ 3.309(e) (1999) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 3.307(a)(6)(iii) (1999).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e) (1999), including 
non-Hodgkin's lymphoma.  See 38 C.F.R. § 3.307(a)(6)(ii) 
(1999).

For these regulations to apply, however, the veteran must be 
shown to have actually served in the Republic of Vietnam 
during the Vietnam Era.  In this case, the veteran's DD Form 
214 indicates that he received the Republic of Vietnam 
Campaign Medal and the Vietnam Service Medal, but the only 
overseas service noted was 328 days in Thailand.  The 
veteran's claims file, including his service medical records 
and other military records, is entirely negative for any 
evidence confirming service specifically in the Republic of 
Vietnam.  Additional efforts on the part of the RO following 
the Board's November 1997 remand, including contacting the 
National Personnel Records Center for additional military 
records, proved unsuccessful in terms of verifying the 
veteran's claimed service in Vietnam.  See also VAOPGCPREC 
27-97 (July 23, 1997) (service in a deep-water naval vessel 
in waters off the shore of the Republic of Vietnam does not 
constitute service in the Republic of Vietnam); VAOPGCPREC 7-
93 (Aug. 12, 1993) (service in the Republic of Vietnam does 
not include the service of a Vietnam-era veteran who flew 
high-altitude missions in Vietnam airspace but never actually 
landed in Vietnam).  

In view of this, the Board is unable to conclude that the 
veteran served in the Republic of Vietnam during the Vietnam 
era, and, as such, the regulatory provisions providing for 
presumptive service connection for non-Hodgkin's lymphoma on 
the basis of herbicide exposure, described above, are not for 
application.  As such, the Board has considered the veteran's 
claim on the basis of direct service connection.

The Board has reviewed the veteran's service medical records 
and observes that they are entirely negative for treatment 
for non-Hodgkin's lymphoma.  An October 1992 VA treatment 
record contains a notation of lymph nodes, and the report of 
a November 1994 VA examination contains a diagnosis of non-
Hodgkin's lymphoma, noted to be slightly disabling.  However, 
neither these records nor the other medical records contained 
in the veteran's claims file include an opinion relating his 
non-Hodgkin's lymphoma to service.

In this case, there is no competent medical evidence of a 
nexus between the veteran's currently diagnosed non-Hodgkin's 
lymphoma, apparently first noted in 1992, and service.  
Indeed, the only evidence of record suggesting such a nexus 
is the lay evidence of record, including the transcript of 
the veteran's March 1999 VA hearing.  However, the veteran 
has not been shown to possess the medical expertise necessary 
to establish a nexus or link between a currently diagnosed 
disorder and service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  See also LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (evidence which is simply information 
recorded by a medical examiner and unenhanced by any 
additional medical commentary from that examiner does not 
constitute competent medical evidence); Robinette v. Brown, 8 
Vet. App. 69, 77 (1995) (a lay account of a physician's 
statement, "filtered as it [is] through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence").  Therefore, 
the lay contentions of record, alone, do not provide a 
sufficient basis upon which to find this claim to be well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of competent medical evidence to 
support the veteran's claim for service connection for non-
Hodgkin's lymphoma, to include as secondary to herbicide 
exposure in Vietnam, this claim must be denied as not well 
grounded.  Since the veteran's claim for service connection 
is not well grounded, the VA has no further duty to assist 
him in developing the record to support his claim.  See Epps 
v. Gober, 126 F.3d at 1467-68 (Fed. Cir. 1997) ("there is 
nothing in the text of § 5107 to suggest that [VA] has a duty 
to assist a claimant until the claimant meets his or her 
burden of establishing a 'well grounded' claim").

The Board recognizes that the RO has denied the veteran's 
claim on its merits, while the Board has denied this claim as 
not well grounded.  Regardless of the basis of the RO's 
denial, however, the Board observes that the United States 
Court of Appeals for Veterans Claims has held that no 
prejudice to the veteran results in cases where the RO denies 
a claim for service connection on the merits and does not 
include an analysis of whether the claim is well grounded, 
and the Board denies the same claim as not well grounded.  
See Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

During his March 1999 VA hearing, the veteran reported 
treatment for non-Hodgkin's lymphoma at the Mayo Clinic in 
Rochester, Minnesota, records of which are not contained in 
the claims file.  In this regard, the Board would point out 
that the VA has a duty under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence needed to 
complete his application for service connection when the VA 
is aware of the existence of relevant evidence.  See McKnight 
v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997); see also 
Robinette v. Brown, 8 Vet. App. at 77-78.  Essentially, the 
veteran needs competent medical evidence of a relationship 
between his current disability and service.


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for non-Hodgkin's lymphoma, to include 
as secondary to herbicide exposure in Vietnam, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

